Per Curiam.
This cause ’ having been submitted to the Court at a former term, upon the'' transcript of the record of the order and decree aforesaid, and argument of cousel for the respective parties, and the-record having-been seen and inspected, and the Court being now advised of its judgment to be given in the' premiseá,' it seems to the Court that there is no error in the said order and decree; it is, therefore,'considered, .ordered and adjudged by the Court that the said judgment of the Circuit Court be,-and thé samé is hereby affirmed. ’’
Browne, C. 'J'., and'Taylor, Whitfield and .Wiist’, JJ., concur.. ■ .... .
Ellis, J., dissen ts.-